Title: To Benjamin Franklin from Edward Bridgen, 4 September 1784
From: Bridgen, Edward
To: Franklin, Benjamin


				
					London Sepr 4 1784
				
				Will you my Dear Sir excuse the liberty I hereby take to introduce to yr: Excellency the bearer Mr Canning as a particular friend of mine and of Liberty he being very desirous of paying his respects to so eminent a person and any civillities you may have the goodness to shew him I shall esteem as personally done to Yr: Excellency’s much obliged & Obedt Servant
				
					
						Edwd: Bridgen
					
				
			 
				Addressed: His Excellency / Benjn. Franklin Esqr / Minister Plenipotentiary / of the United States of No: America / Passy / by favour of Stratford Canning Esqr
				Notation: Edwd. Bridgen Sept. 4 1784.—
			